Citation Nr: 1738151	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability, to include syringomyelia.

3.  Entitlement to an initial disability rating in excess of 30 percent for right upper extremity radiculopathy.

4.  The propriety of the withholding of past-due benefits in the amount of $47,640.73.

5.  The propriety of the withholding of past-due benefits in the amount of $4,486.82.


REPRESENTATION

Veteran represented by:	Tieesha N. Taylor, Attorney
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

Initially, the Board notes that the Veteran's claim was originally characterized as service connection for a lumbar spine disability (originally claimed as a "low back condition").  However, as explained more fully below, the Board has recharacterized and broadened the Veteran's claim to include a thoracolumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran's thoracolumbar spine disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran stated that he fell from a top bunk bed during active duty service and injured his low back.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At his January 9, 1974, entrance examination, the Veteran's spine was normal and he denied a history of back pain.  In a January 9, 1974, report of medical history, the Veteran denied recurrent back pain and indicated he was in excellent health.  The Veteran first complained of low back pain on January 30, 1974, and reported falling out of his bunk.  On examination, there was no evidence of spasm and x-rays were within normal limits.  The examiner's impression was a muscle contusion.  A July 1975 separation examination reflects a normal spine; the Veteran wrote on that report that there had been no change in his health since his last examination except for "small back pains."  In a July 1975 report of medical history for separation purposes, the Veteran checked the box indicating that he experienced recurrent back pain.  The Veteran sought treatment for low back pain several times during his active duty service and, at times, was given a medical profile because of it.  Examiners' impressions included assessments of a low back strain and low back pain; all x-rays were within normal limits.  

The Veteran claimed that his back pain resolved following separation from service in September 1975 until he began experiencing symptoms again in 1993.  Medical records dated in 1994 reflect the first diagnosis of cervical thoracic syringomyelia.

December 2009, August 2014, and March 2017 VA medical opinions and a June 2010 private report from Dr. S. W. have all been previously determined by the Board to be inadequate.  Therefore, these opinions are not probative evidence and will not be discussed.

In support of his claim, the Veteran submitted a private June 2016 examination report and medical opinion from Dr. H. M., which states that the Veteran's cervical-thoracic disability, diagnosed as syringomyelia, was at least as likely as not related to his spine injury during service.  The Board finds this opinion to be adequate and probative.  The examination report contains an accurate description of the Veteran's in-service injury, symptoms, and treatment as well as his post-service symptoms and treatment.  Additionally, in support of the opinion, Dr. H. M. cites to medical literature which reflects that "post-traumatic syringomyelia . . . may start months or years after a spinal cord injury."

Given Dr. H. M.'s positive opinion pertaining to the thoracic spine, the lack of any adequate conflicting medical opinions in the record, the Veteran's competent and credible lay statements, and the broad nature of the rating criteria in assessing thoracic and lumbar spine disabilities, the Board finds that service connection for a thoracolumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for a thoracolumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The RO issued a December 2016 implementing the Board's November 2016 grant of service connection for a cervical spine disability, to include syringomyelia at 10 percent and service connection for right upper extremity radiculopathy as secondary to the cervical spine disability at 30 percent.  In March 2017, the Veteran filed a Notice of Disagreement with both of the assigned ratings.  There is no indication in the record that the RO has acknowledged receipt of this Notice of Disagreement or that the RO is currently adjudicating these claims.  Additionally, a review of the Veterans Appeals Control and Locator System (VACOLS) does not reflect that the RO has taken any action.  As such, the Veteran's claims for increased ratings are remanded in order to provide him with a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In an April 13, 2017, administrative decision, the RO informed the Veteran that the amount of past-due benefits for the grants of service connection for a cervical spine disability and right upper extremity radiculopathy was computed from the effective date of the award through the date of the decision and totaled $51,891.53.  The Veteran was also informed that he did not receive any past-due benefits because he had an existing debt with VA in the amount of $47,640.73, which was established October 1, 2007.  The letter further informed the Veteran that his attorney was due a total of $10,378.31 for attorney fees.

In April 2017, the Veteran filed a Notice of Disagreement and indicated he disagreed with a "$47,640.73 overpayment" and a "$4,486.82 overpayment."  There is no indication in the record that the RO has acknowledged receipt of this Notice of Disagreement or that the RO is currently adjudicating these claims.  VACOLS similarly does not reflect that the RO has taken any action.  As such, the Veteran's claims regarding the propriety of withholding of payment amounts from past-due benefits must be remanded in order to provide him with a Statement of the Case.  Manlincon, 12 Vet. App. at 240.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a Statement of the Case regarding his claims for disability ratings in excess of 10 percent for a cervical spine disability and in excess of 30 percent for right upper extremity radiculopathy.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal with respect to these issues, the RO must ensure that all indicated development is completed before the case is returned to the Board.

2.  Furnish the Veteran and his representative with a Statement of the Case regarding his claims concerning the propriety of the withholding of past-due benefits in the amounts of $47,640.73 and $4,486.82.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal with respect to these issues, the RO must ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


